                                           FILED UNDER SEAL



                                                                     Apr 01 2020




                                              Apr 01 2020

Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 1Page
                                                                 of 9 1 of 9
                                               Apr 01 2020




Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 2Page
                                                                 of 9 2 of 9
                                              Apr 01 2020



Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 3Page
                                                                 of 9 3 of 9
                                                   Apr 01 2020



Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 4Page
                                                                 of 9 4 of 9
                                                    Apr 01 2020




Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 5Page
                                                                 of 9 5 of 9
                                                 Apr 01 2020


Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 6Page
                                                                 of 9 6 of 9
                                                 Apr 01 2020




Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 7Page
                                                                 of 9 7 of 9
                                              Apr 01 2020


Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 8Page
                                                                 of 9 8 of 9
                     Apr 01 2020




Case 3:20-mj-00168-MMS
      Case 3:20-mj-00168-MMS
                         Document
                              Document
                                  1-1 *SEALED*
                                        2 Filed 04/02/20
                                                 Filed 04/01/20
                                                          Page 9Page
                                                                 of 9 9 of 9
